Citation Nr: 0946155	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for variously diagnosed 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk









INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1977 to May 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In the Veteran's April 
2007 VA Form 9, substantive appeal, he requested a Travel 
Board hearing.  Such hearing was scheduled for September 
2009.  In August 2009 the Veteran stated that he was 
incarcerated and would be unable to attend the hearing unless 
VA could arrange for transportation and security.  Under 
governing regulation, the Board may not provide such 
services.  See 38 C.F.R. § 20.712.  


FINDINGS OF FACT

1. The Veteran is not shown to have engaged in combat; there 
is no credible supporting evidence that a claimed in-service 
stressor occurred; any recorded diagnosis of PTSD is not 
based on a stressor event corroborated by independent and 
credible supporting evidence.

2. Depressive disorder NOS, adjustment disorder with anxiety 
and depression, personality disorder NOS with mixed traits, 
or dysthymia were not manifested in, or shown to be related 
to, the Veteran's service; a psychosis was not manifested in 
the first postservice year; a personality disorder (of 
itself) is not a disease or injury.  


CONCLUSION OF LAW

Service connection for variously diagnosed psychiatric 
disorder to include PTSD is not warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  An August 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A June 2006 letter informed the 
Veteran of disability rating and effective date criteria.  He 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
The RO did not arrange for a VA examination or seek a medical 
opinion as such is not warranted.  Absent evidence that any 
current psychiatric diagnosis is related to service a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

The Veteran's STRs are silent for psychiatric complaints, 
findings, treatment, or diagnosis. 

1998 St. Joseph Hospital treatment records reveal that the 
Veteran was seen following a suicide attempt after having 
problems with his live-in girlfriend.  It was noted that he 
had a similar reaction a year prior following an argument 
with a girlfriend.  The Veteran was in a predominantly 
dysphoric mood.  The AXIS I diagnosis was adjustment disorder 
with depressed mood and the AXIS IV diagnosis was 
psychosocial stressors including problems in the Veteran's 
primary relationship.  

VA outpatient treatment records from July 1999 through 
February 2002 show treatment and diagnosis of depression NOS 
and personality disorder NOS.  

A December 2000 VA inpatient record shows treatment after 
transfer from a private hospital subsequent to a panic attack 
and suicidal ideation.  The diagnoses were depression NOS, 
personality disorder NOS with mixed traits, and dysthymia. 

On December 2000 psychosocial assessment the Veteran reported 
a long history of depression stemming from being sexually 
abused as a child. 

On January 2001 consultation the Veteran was anxious, 
depressed, and had written letters to his family asking for 
forgiveness stating that he was thinking of cutting his 
wrists.  He was recently separated from his fourth wife and 
had lost his house.  He reported a history of being sexually 
abused by an uncle when he was 6 years old.  A. S., M.D. 
noted a history of depression NOS, difficult upbringing, 
unstable adult relationships, irritability and intermittent 
suicidality.     

An August 2004 letter from J. R. of "The Right Step" notes 
the Veteran's participation in a residential treatment 
program for alcohol dependency from July 1 to July 8, 1997, 
and indicates that records of such treatment were destroyed.    

March 2005 treatment records from the Texas Department of 
Criminal Justice, show that physician's assistant W. H. noted 
the Veteran had a history of depression, as well as PTSD from 
falling in a helicopter and that he experienced recurrent 
nightmares of falling in a helicopter.  The report also notes 
the Veteran stated his sleep was poor, appetite was good, and 
his energy level was good.  The diagnosis was "311 
[depressive disorder not otherwise specified]  / 309 (PTSD 
Traits)."  W. H. opined that the Veteran needed therapy to 
address his traumatic experience.  

An August 2006 statement from the Veteran provides details 
regarding an alleged in-service stressor event involving the 
helicopter.   

In December 2006 a Formal Finding was made that the Veteran 
had provided insufficient information to pursue stressor 
verification in connection with his PTSD claim.  

The Veteran's military occupational specialty (MOS) was Unit 
Supply Specialist.  He did not serve during a period of war, 
and is not shown to have engaged in combat.  Accordingly, to 
substantiate his PTSD claim there must be credible supporting 
evidence corroborating his alleged stressor event in service.  
See Cohen, 10 Vet. App. at 128.

The Veteran claims he has PTSD as the result of an emergency 
helicopter landing in service in 1979.  He relates that a 
hazard light came on, and the landing was "fast, hard, and 
very scary", and that his physical reactions at the time 
included vomiting and loss of bowel control.  He claims that 
since then being in the proximity of a helicopter causes him 
to gag and lose his breath, and have daytime nightmares.  

The medical evidence of record shows a diagnosis of PTSD.  To 
substantiate his claim of service connection for such 
disability, the Veteran must further show that the diagnosis 
is based on a stressor event in service that is corroborated 
by credible supporting evidence.  

The Veteran's alleged in-service stressor is unverified as he 
has only provided non-specific information regarding the 
event.  In August 2006 the RO requested further information 
from the Veteran to allow for stressor verification.  He 
responded with some of the requested information; however, a 
lack of specificity in his provided responses coupled with a 
lack of responses to other requested information precluded 
verification efforts.  Without more specific information the 
RO was unable verify the alleged stressor.  See Formal 
Finding on a lack of information required to verify 
stressors.  As there is no credible supporting evidence of an 
in-service stressor, the record is insufficient to establish 
that the Veteran has PTSD that is related to an in-service 
incident.  

The Board notes that private treatment records from the Texas 
Department of Criminal Justice show a diagnosis of PTSD.  
However, this diagnosis is based on the Veteran's unsupported 
history of having made an emergency landing in a helicopter.  
A medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrence described.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(finding that an opinion by a mental health professional 
based on a postservice examination of the Veteran cannot be 
used to establish the occurrence of a stressor).  Without 
evidence that the Veteran engaged in combat or credible 
supporting evidence of an in-service stressor, even 
unequivocal medical evidence that a claimant has a diagnosis 
of PTSD is insufficient to establish that the PTSD is 
service-related, so as to substantiate a claim of service 
connection.

In summary, the record does not show that the Veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  Thus a threshold 
requirement for establishing service connection for PTSD is 
not met.

Regarding the various other psychiatric diagnoses diagnosed 
postservice (depressive disorder NOS, adjustment disorder 
with anxiety and depression, personality disorder NOS with 
mixed traits, and dysthymia), none was manifested in service, 
and a psychosis was not manifested in the first postservice 
year (so as to trigger application of the chronic disease 
provisions in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 
for), so as to warrant service connection on the basis that 
the disability became manifest in service and persisted, or 
on a presumptive basis (for psychosis).  Notably, a 
personality disorder (of itself, without superimposed 
pathology) is not considered a disease or injury under 
regulations governing compensation benefits.  38 C.F.R. 
§ 3.303(c).  Additionally, there is no competent (medical) 
evidence of a possible nexus between any of the Veteran's 
psychiatric diagnoses other than PTSD and his service.  
Postservice treatment records note the various other 
diagnoses and describe treatment, but do not relate any of 
the diagnoses to service. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's  claim 
for service connection for a variously diagnosed psychiatric 
disability (to include PTSD).  Consequently, the benefit of 
the doubt doctrine does not apply; the claim must be denied. 




ORDER

Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


